       Case 3:19-cv-00619-LRH-WGC Document 23 Filed 12/11/20 Page 1 of 3




 1   Marc P. Cook, Esq.
     Nevada Bar No. 004574
 2   COOK & KELESIS, LTD.
     517 S. 9th St.
 3   Las Vegas, NV 89101
     (702) 737-7702
 4   Fax: (702) 737-7712
     Email: law@bckltd.com
 5    [Additional counsel appearing on signature page]
 6   Attorneys for Plaintiff
     and the alleged Class
 7

 8                         UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEVADA
 9

10    NEIGHBORHOOD NEUROPATHY
      CENTER OF RENO LLC,                      Case No. 2:19-cv-00619-LRH-WGC
11    individually and on behalf of all others
      similarly situated,
12                                              PLAINTIFF’S NOTICE OF
                          Plaintiff,            SUPPLEMENTAL AUTHORITY
13
      v.
14
      MEDRISK, LLC,
15
                               Defendant.
16

17
           As supplemental authority in support of its Response in Opposition to
18
     Defendant’s Motion for Summary Judgment, Plaintiff hereby respectfully submits
19
     the attached opinion issued on November 30, 2020, in Mich. Urgent Care &
20
     Primary Cary Physicians, P.C. v. Medical Security Card Company, LLC, Case No.
21
     2:20-cv-10353-TGB-DRG (E.D. Mich. Nov. 30, 2020). The Mich. Urgent Care
22
     opinion rejected an argument for dismissal that the faxes at issue were not
23
     advertisements. In doing so, the court noted that “the fax is [] sent in furtherance of
24
     Defendant’s business activities in a way that is more than merely ‘informational’—
25
     it matters to Defendant’s profits whether doctors take action based on what they
26
     read in the fax”.
27

28                                             -1-
      Case 3:19-cv-00619-LRH-WGC Document 23 Filed 12/11/20 Page 2 of 3




 1                                    Respectfully submitted,
 2

 3
     Dated: December 11, 2020         Neighborhood Neuropathy Center of Reno
                                      LLC, individually and on behalf of all others
 4                                    similarly situated,
 5
                                By:    /s/ Patrick H. Peluso
 6
                                      One of Plaintiff’s Attorneys
 7
                                      Marc P. Cook, Esq.
 8                                    Nevada Bar No. 004574
                                      COOK & KELESIS, LTD.
 9                                    517 S. 9th St.
                                      Las Vegas, NV 89101
10                                    (702) 737-7702
                                      Fax: (702) 737-7712
11                                    Email: law@bckltd.com
12                                    Patrick H. Peluso*
                                      ppeluso@woodrowpeluso.com
13                                    Woodrow & Peluso, LLC
                                      3900 East Mexico Ave., Suite 300
14                                    Denver, Colorado 80210
                                      Telephone: (720) 213-0676
15                                    Facsimile: (303) 927-0809
16                                    Attorneys for Plaintiff and the Class
17                                    * Pro Hac Vice
18

19
20

21

22

23

24

25
26

27

28                                      -2-
       Case 3:19-cv-00619-LRH-WGC Document 23 Filed 12/11/20 Page 3 of 3




 1
                              CERTIFICATE OF SERVICE
 2
            I, Patrick H. Peluso, hereby certify that on December 11, 2020 a true and
 3   accurate copy of the above papers was served on all counsel by filing such papers
     with the Court using the Court’s electronic filing system.
 4

 5                                  /s/ Patrick H. Peluso
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28                                           -3-
